                                                                                                                                                                     c-
·~"1   'Ab d~sB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page l of l   I)
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                        v.                                                     (For Offenses Committed On or After November I, 1987)


                           Luis Alfonso Ruiz-Gonzalez                                          Case Number: 3:19-mj-22041

                                                                                               Merle N Scbneidewind
                                                                                               Defendant's Attorney


        REGISTRATION NO. 75124298

        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
                                                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~



         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                   Nature of Offense                                                                      Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                            1
         D The defendant has been found not guilty on count(s)                          ~~~~~~~~~~~~~~~~~~-




         0 Count(s)                                                                             dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ~ TIME SERVED                                     D                                           days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         i:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                             charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and.special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, May 22, 2019
                                                                                             Date of Imposition of Sentence
                            /-~7J                            re- tr 1   re'-·   rr•11
                             ~:-·;~_;;· _,                   L_., ~i~ ft~ 0
        Received      ~~~~~~~+----~-

                      DUSM
                                                             MAY 2 2 2019
                                                    CLEF:'.<, U.'.~. rJi.STniCT COURT
                                                SOU"i"H.:2.~;,J ;~·jST;:iGT GF C/\LlFOHNIA
                                                BY                   D~?UTY
        Clerk's Office Copy                                ------------                                                                     3: l 9-mj-22041
